As filed with the Securities and Exchange Commission on May 21, 2012 Investment Company Act File Number 811-4922 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY California Daily Tax Free Income Fund, Inc. (Exact name of registrant as specified in charter) 1411 Broadway New York, NY10018 (Address of principal executive offices) (Zip code) Christine Manna c/o Reich & Tang Asset Management, LLC 1411 Broadway New York, New York 10018 (Name and address of agent for service) Registrant's telephone number, including area code:212-830-5200 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 Item 1:Schedule of Investments CALIFORNIA DAILY TAX FREE INCOME FUND, INC. STATEMENT OF NET ASSETS March 31, 2012 (UNAUDITED) Rating (a) Face Maturity Interest Value Standard Amount Date Rate (Note 1) Moody's & Poor's Tax Exempt General Obligation Notes and Bonds (13.93%) City of Fitchburg, MA GO BAN(b) 06/29/12 0.82% Lakeland CSD of Shrub Oak Westchester County, NY BAN for Vehicles 2011 (b) 08/31/12 Lansing CSD Tomkins County, NY GO School district bonds Series 2011 (b) 08/23/12 Nanuet Union Free School District Rockland County, NY BAN for Tax Refund Payment - 2011 (b) 10/26/12 Orchard Park CSD Erie County, NY BAN 2011 (b) 12/14/12 School District of Cambridge Dane and Jefferson Counties, WI TRAPN (b) 09/20/12 School District of Edgerton, WI TRAPN (b) 10/10/12 School District of Maple, WI TRAPN 2011 (b) 11/01/12 School District of the Menomonie Area Dunn and St. Croix Counties, WI TRAPN (b) 09/19/12 School District of Three Lakes, WI TRAN (b) 08/20/12 Sun Prairie Area School District, WI TRAPN 10/26/12 MIG-1 Unified School District of Antigo,WI TRAPN (b) 10/29/12 Victor CSD Ontario, Monroe & Wayne Counties, NY BAN School Bus Purchases 2011 (b) 09/28/12 Total Tax Exempt General Obligation Notes and Bonds Tax Exempt Variable Rate Demand Instruments (c) (85.51%) Association for Bay Area Government Finance Authority for Nonprofit Corporations Refunding and RB (Valley Christian Schools) LOC Bank of America, N.A. 11/01/32 0.25% VMIG-1 Association for Bay Area Government Finance Authority for Nonprofit Corporations RB (On Look Senior Health Services) – Series 2008 LOC Wells Fargo Bank, N.A. 08/01/38 VMIG-1 Association for Bay Area Government Finance Authority for Nonprofit Corporations (Sharp Healthcare) – Series 2009D LOC Citibank, N.A. 08/01/35 VMIG-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2006 Series C-2 LOC Morgan Stanley Bank, N.A. 04/01/45 VMIG-1 A-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2007 Series A-1 LOC Bank of America, N.A. 04/01/47 VMIG-1 A-1+ Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2008 Series A-1 LOC JPMorgan Chase Bank, N.A. 04/01/45 VMIG-1 A-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - 2008 Series E-1 LOC Bank of Tokyo Mitsubishi, UFJ 04/01/45 VMIG-1 A-1 Bay Area Toll Authority San Francisco, CA (Bay Area Toll Bridge) RB - Series 2001A LOC Barclays Bank, PLC 04/01/36 VMIG-1 A-1+ BB&T Municipal Trust Floater Certificates Series 2011 LOC Branch Banking & Trust Company 09/01/22 VMIG-1 California HFFA RB (Adventist Hospital/West Sutter Health Revolving–Loan Pool) – Series 1991A LOC U.S. Bank, N.A. 08/01/21 VMIG-1 A-1+ California HFFA RB (Catholic Healthcare West Loan Program) - 2005 Series I LOC Bank of America, N.A. 07/01/35 VMIG-1 A-1 California HFFA RB (Catholic Healthcare West)- Series 2011C LOC Bank of Montreal 03/01/47 VMIG-1 A-1+ California HFFA RB (Scripps Health) - Series 2010B LOC JPMorgan Chase Bank, N.A. 10/01/40 VMIG-1 A-1+ California Infrastructure and Economic Development Bank Refunding RB (Pacific Gas and Electric Company) - Series 2009B LOC Mizuho Corporate Bank 11/01/26 VMIG-1 California Municipal Finance Authority RB (La Sierra University) - Series 2008A LOC Wells Fargo Bank, N.A. 08/01/28 A-1+ California Statewide Communities Development Authority RB (The Master's College) - Series 2007 LOC U.S. Bank, N.A. 02/01/37 VMIG-1 California Statewide Communities Development Authority RB (Chadwick School) - Series 2002
